476 F.2d 1281
James E. BAKER et al., Petitioners-Appellants,v.Dr. George J. BETO, Director, Texas Department ofCorrections, Respondent-Appellee.
No. 72-2471.
United States Court of Appeals,Fifth Circuit.
May 14, 1973.

James DeAnda, Philip Kent Maxwell, Corpus Christi, Tex., Ed Idar, Jr., San Antonio, Tex., Frances T. Cruz, Houston, Tex., Mario Obledo, Alice Daniel, William Bennett Turner, San Francisco, Cal., for petitioners-appellants.
Crawford Martin, Atty. Gen., W. Barton Boling, Asst. Atty. Gen., Austin, Tex., for respondent-appellee.
John W. Clark, Jr., Dallas, Tex., for American Bar Assn., amicus curiae.
Before JOHN R. BROWN, Chief Judge, and WISDOM, GEWIN, BELL, THORNBERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, DYER, SIMPSON, MORGAN, CLARK, INGRAHAM and RONEY, Circuit Judges.

BY THE COURT:

1
The Court on its own motion having determined to consider this cause en banc,


2
It is ordered that the submission of this cause to a panel of Judges Goldberg, Ainsworth and Ingraham on December 6, 1972 is hereby vacated, and that the above entitled cause shall be heard en banc on briefs with oral argument at a date hereafter to be fixed.  The Clerk shall set a briefing schedule for the filing of supplemental briefs.